___________

                                       No. 96-1455
                                       ___________

Renee Paula Sharp,               *
                                 *
          Appellant,             *
                                 *
     v.                          *
                                 *
Darlene J. Smith, doing business *
as D.J. Smith Realty Co., doing *                 Appeal from the United States
business as Smith Realty Co.;    *                District Court for the
Jayson Smith; Roger D. Moe;      *                District of Minnesota.
Intercity Investments, also      *
known as Intercity Investment    *                       [UNPUBLISHED]
Properties, Inc.; Patrick D.     *
McGowan; James Alsdurf, PhD;     *
Ann L. Alton; Brian Kopperud,    *
                                 *
          Appellees.             *



                                       ___________

                         Submitted:         December 3, 1996

                             Filed: December 11, 1996
                                  ___________

Before BOWMAN, MAGILL, and LOKEN, Circuit Judges.
                           ___________

PER CURIAM.


     Renee Paula Sharp appeals from the denial by the District
Court1       of   her   motion   for    a    temporary    restraining    order   and
dismissal of her complaint as frivolous. Having carefully reviewed


         1
       The Honorable James M. Rosenbaum, United States District
Judge for the District of Minnesota, adopting the report and
recommendation of the Honorable Franklin L. Noel, United States
Magistrate Judge for the District of Minnesota.
the entire record and the parties' submissions, we conclude the
judgment of the District Court was correct.       Accordingly, we
affirm.   See 8th Cir. R. 47B.    We also deny Sharp’s motions to
supplement the record.


     A true copy.


          Attest:


               CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                 -2-